
	

113 S2890 IS: Digital Coast Act of 2014
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2890
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Ms. Baldwin (for herself, Ms. Mikulski, Ms. Cantwell, Mr. King, Mr. Whitehouse, Mrs. Shaheen, Mr. Begich, Ms. Hirono, and Mr. Reed) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To authorize the Secretary of Commerce, through the National Oceanic and Atmospheric
			 Administration, to establish a constituent-driven program that develops an
			 information platform capable of efficiently integrating coastal data with
			 decision-support tools, training, and best practices, and coordinates the
			 collection of priority coastal geospatial data to inform and improve
			 local, State, regional, and Federal capacities to manage the coastal
			 region, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Digital Coast Act of 2014.2.FindingsCongress makes the following findings:(1)The Digital Coast is a model approach for effective Federal partnerships with State and local
			 government, nongovernmental organizations, and the private sector.(2)Access to current, accurate, uniform, and standards-based geospatial information,
			 tools, and training to characterize the United States coastal region
			 is critical for public safety and for the
			 environment, infrastructure, and economy of the United
			 States.(3)More than half of all people of the United States (153,000,000) currently live on or near a coast
			 and an additional 12,000,000 are expected in the next decade.(4)Coastal counties in the United States average 300 persons per square mile, compared with the
			 national average of 98.(5)On a typical day, more than 1,540 permits for construction of single-family homes are issued in
			 coastal counties, combined with other commercial, retail, and
			 institutional construction to support this population.(6)Over half of the economic productivity of the United States is located within coastal regions.(7)Highly accurate, high-resolution remote sensing and other geospatial data play an important role in
			 management of the coastal zone and economy, including for—(A)flood and
			 coastal storm surge prediction;(B)hazard risk and vulnerability assessment;(C)emergency response and recovery planning;(D)community resilience to longer
			 range climate change impacts;(E)permitting and zoning decisionmaking;(F)habitat and ecosystem health assessments; and(G)landscape change detection.3.DefinitionsIn this Act:(1)Coastal regionThe term coastal region means the area of United States waters extending inland from the shoreline to include coastal
			 watersheds and seaward to the territorial sea.(2)Coastal StateThe term coastal State—(A)means a State of the United States in, or bordering on, the Atlantic, Pacific, or Arctic Ocean, the
			 Chesapeake Bay, the Gulf of Mexico, Long Island Sound, or one or more of
			 the Great Lakes; and(B)includes Puerto Rico, the United States Virgin Islands, Guam, the Commonwealth of the Northern
			 Mariana Islands, the Trust Territories of the Pacific Islands, American
			 Samoa, and any portion of a State that is located within the designated
			 coastal zone of the Atlantic or Pacific Ocean, the Chesapeake Bay, the
			 Gulf of Mexico, or the Great Lakes.(3)Digital CoastThe term Digital Coast means a constituent-driven effort led by the Secretary to provide an enabling platform that
			 integrates geospatial data, decision-support tools, training, and best
			 practices to address coastal management issues and needs. The Digital
			 Coast strives to enhance resilient communities, ecosystem values, and
			 coastal economic growth and development by helping communities address
			 their issues, needs, and challenges through cost-effective and
			 participatory solutions.(4)Federal Geographic Data CommitteeThe term Federal Geographic Data Committee means the interagency committee that promotes the coordinated development, use, sharing, and
			 dissemination of geospatial data on a national basis.(5)Remote sensing and other geospatialThe term remote sensing and other geospatial means collecting, storing, retrieving, or disseminating graphical or digital data depicting
			 natural or manmade physical features, phenomena, or boundaries of the
			 Earth and any information related thereto, including surveys, maps,
			 charts, satellite and airborne remote sensing data, images, LiDAR, and
			 services performed by professionals such as surveyors, photogrammetrists,
			 hydrographers, geodesists, cartographers, and other such services.(6)SecretaryThe term Secretary means the Secretary of Commerce, acting through the Administrator of the National Oceanic and
			 Atmospheric Administration.4.Building the digital coast(a)In generalThe Secretary shall establish Digital Coast as a program that provides data integration, tool
			 development, training, documentation, dissemination, and archive by—(1)making data and resulting integrated products developed under this section readily accessible via
			 the Digital Coast Internet website of the National Oceanic and Atmospheric
			 Administration, the GeoPlatform.gov and data.gov Internet websites, and
			 such other Internet
			 technologies as the Secretary considers appropriate;(2)developing decision-support tools that use and display resulting integrated data and provide
			 training on use of such tools;(3)documenting such data to Federal Geographic Data Committee standards; and(4)archiving all raw data acquired under this Act at the appropriate National Oceanic and Atmospheric
			 Administration data center or such other Federal data center as the
			 Secretary considers appropriate.(b)CoordinationThe Secretary shall coordinate the activities carried out pursuant to this Act to maximize data
			 collection, sharing and integration, and to minimize duplication by—(1)consulting with coastal managers and decisionmakers concerning coastal issues,
			 and
			 sharing information and best practices, as the Secretary considers
			 appropriate, with—(A)coastal States;(B)local governments; and(C)representatives of nongovernmental entities;(2)consulting with other Federal agencies on relevant Federal activities, including activities carried
			 out under the Ocean and Coastal Mapping Integration Act (33
			 U.S.C. 3501 et seq.), the Coastal Zone Management Act of 1972 (16 U.S.C.
			 1451 et seq.), the Integrated Coastal and Ocean Observation System Act of
			 2009 (33 U.S.C. 3601 et seq.), and the Hydrographic Services Improvement
			 Act of 1998 (33
			 U.S.C. 892 et seq.);(3)participating, pursuant to section 216 of the E-Government Act of 2002 (Public Law 107–347; 44
			 U.S.C. 3501 note), in the
			 establishment of such standards and common protocols as the Secretary
			 considers necessary to
			 assure the interoperability of remote sensing and other geospatial data
			 with all users of such information within—(A)the National Oceanic and Atmospheric Administration;(B)other Federal agencies;(C)State and local government; and(D)the private sector; and(4)coordinating with, seeking assistance and cooperation of, and providing liaison to the Federal
			 Geographic Data Committee pursuant to Office of Management and Budget
			 Circular A–16 and Executive Order 12906 of April 14, 1994 (59 Fed. Reg.
			 17671), as amended by Executive Order 13286 of March 5, 2003 (68 Fed. Reg.
			 10619).(c)Filling needs and gapsIn carrying out this section, the Secretary shall—(1)recognize that remote sensing and other geospatial data acquisition for navigational and
			 positioning purposes is carried out through other authorities and
			 programs;(2)focus on filling data needs and gaps for critical coastal management issues;(3)pursuant to the Ocean and Coastal Mapping Integration Act (33 U.S.C. 3501 et seq.), support
			 continue improvement in existing efforts to coordinate the acquisition and
			 integration of key data sets needed for coastal management and other
			 purposes, including—(A)coastal elevation data;(B)land use and land cover data;(C)socioeconomic and human use data;(D)critical infrastructure data;(E)structures data;(F)living resources and habitat data;(G)cadastral data; and(H)aerial imagery;(4)integrate the priority supporting data set forth under paragraph (3) with other available data for
			 the benefit of the broadest measure of
			 coastal resource management constituents and applications;(5)enter into financial agreements to carry out this Act, including—(A)program support to non-Federal
			 entities that participate in implementing this Act;(B)financial agreements, including grants, cooperative agreements, interagency agreements, and
			 contracts, or any other agreement on a reimbursable or non-reimbursable
			 basis, with other Federal, tribal, State, and local governmental and
			 nongovernmental entities; and(C)registration fees in support of training, workshops, and conferences that advance the purposes of
			 this Act; and(6)enter into such contracts with private sector entities for such products and services as the
			 Secretary determines may be necessary to collect remote sensing and  other
			 geospatial
			 data, which contracts shall be considered surveying and mapping services as such term is used in and as such contracts are awarded by the Secretary in accordance
			 with the selection procedures in chapter 11 of title 40, United States
			 Code.5.Authorization of appropriationsThere is authorized to be appropriated to the Secretary such sums as may be necessary to carry out
			 this section in
			 each of fiscal years 2015 through 2020.
		
